Citation Nr: 1753195	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  11-33 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to a rating in excess of 20 percent prior to December 1, 2015, and in excess of 40 percent thereafter for Schmorl's nodes of the lumbar spine with mechanical low back pain and degenerative disc disease.

3.  Propriety of the assignment of a separate rating for right lower extremity radiculopathy, evaluated as 10 percent disabling as of April 9, 2013.

4.  Propriety of the assignment of a separate rating for left lower extremity radiculopathy, evaluated as 10 percent disabling as of April 9, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1979 to June 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2007 (back disability), November 2012 (hemorrhoids), and May 2013 (bilateral lower extremity (BLE) radiculopathy) by a Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that the Veteran did not file a notice of disagreement regarding the radiculopathy issues; however, such issues are part and parcel of his claim of entitlement to an increased rating for his back disability as the rating criteria governing the evaluation of such disability specifically indicate that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code (DC).  See 38 C.F.R. 
§ 4.71a, DC 5237, General Rating formula for Diseases and Injuries of the Spine (2017).  

In January 2011, the Board remanded the claim for an increased rating for the service-connected back disability for the issuance of a statement of the case.  Thereafter, pursuant to his request in his December 2011 substantive appeal, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of the hearing has been associated with the record on appeal.


The issues of entitlement to an increased rating for a back disability and the propriety of the separately assigned ratings for BLE radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hemorrhoids were not incurred in service and are not otherwise causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for hemorrhoids are not met.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

The Veteran contends that his hemorrhoids began while performing sit-ups during his military service and have been present since such time.  Therefore, he alleges that service connection for such disorder is warranted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C. § 1131; 38 C.F.R. 
§ 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As the Veteran has been diagnosed with hemorrhoids and had in-service treatment for rectal symptoms, the only element of service connection at issue in this case is whether his hemorrhoids are related to his military service.  See October 2012 VA examination; November 1979 and December 1983 service treatment records (STRs).
 
As an initial matter, the Board finds that the Veteran is not an accurate historian in relation to the symptoms he purportedly experienced in service and thereafter.  Specifically, while he claimed at the June 2017 Board hearing and elsewhere that  he was treated for hemorrhoids at Chanute Air Force Base shortly after his September 1979 entrance into service and self-treated them continuously thereafter, those assertions are unsupported by the record.  

First, the records from Chanute Air Force Base show that, in November 1979, the Veteran did seek treatment after he identified a blood stain in his underwear.  On examination, however, the clinician noted the presence of a skin irritation or abrasion on the buttocks, but no rectal bleeding.  The Veteran was provided with Neosporin and was specifically advised to return for further treatment if he continued to experience problems.  There are no subsequent treatment records related to the rectum until December 1983.  Notably, during a medical examination performed in August 1982, the Veteran's rectum and anus were noted to be within normal limits.  Additionally, in a concurrent report of medical history, the Veteran denied experiencing piles or rectal disease.  In fact, he self-described his state of health as "excellent[,]" and denied the use of any medication.  When the Veteran identified blood in his stool in December 1983, the treating clinician speculated the Veteran was suffering from inflammatory bowel disease or a virus, and hemorrhoids were specifically ruled out on December 27, 1983.  The Veteran did not seek treatment for hemorrhoids or report rectal bleeding during his remaining seven years of military service.  Indeed, medical examination reports from April 1987 and November 1988 again noted the Veteran's rectum and anus to be within normal limits and he denied piles, rectal disease, or the use of medications in the concurrent reports of medical history.  

While the Veteran reported to an October 2012 VA examiner and at the June 2017 hearing that he sought treatment shortly after his separation from service, he has not provided such records and specifically declined to provide them to the examiner.  Here, the Board notes that, in March 2011, the Veteran contacted VA because his private doctor had identified blood in his stool and suggested a colonoscopy; however, such does not support the Veteran's assertion that he had been receiving private treatment for hemorrhoids since his separation from service.
 
Ultimately, given the fact the Veteran's recent reports regarding his in-service diagnosis and subsequent alleged self-treatment conflict with the contemporaneous medical records and lay statements, and the fact that he did not claim to experience continuous symptoms until he had a motive to do so, the Board affords the Veteran's statements regarding his purported in-service hemorrhoid diagnosis and persistent symptoms thereafter no probative weight.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the veteran in weighing evidence); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lack of corroborating contemporaneous evidence may be a factor in determining credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; pecuniary interest may, however, affect the credibility of the evidence).

Turning to the medical evidence of record, in October 2012, following an interview with the Veteran, a review of the record, and a complete examination of the Veteran, a VA physician opined it was less likely than not that the Veteran's hemorrhoids were related to his military service.  Initially, like the Board, the examiner questioned the Veteran's reports of continuous treatment following his separation from service given his aversion to supplying records that could support this assertion.  Here, the Board notes that the record does contain some records from the Veteran's private treatment provider; however, none of them confirm continuous post-service treatment for hemorrhoids.  Furthermore, the Veteran was afforded an extension of time after the June 2017 Board hearing in which to submit additional records to support his claim, but he did not do so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

Returning to the examiner's findings, it was further noted that one episode of bleeding in 1979 was insufficient evidence to link a current diagnosis to the Veteran's in-service symptoms.  Notably, the 1983 records refer to bloody stools, not rectal bleeding.  Further, the examiner noted that hemorrhoids are multifactorial and can manifest in relation to strain, anxiety, or obesity.  Ultimately, the examiner found that, in the absence of confirmed continuous treatment, the Veteran's hemorrhoids could not be linked to service.

The Board accords great probative weight to the October 2012 opinion as it is predicated on a thorough review of the record, which includes medical records concerning the Veteran's in-service treatment, post-service treatment, and his lay statements, in which his contentions were fully articulated.  Additionally, such opinion considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records received.  Moreover, the physician offered a clear conclusion with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).   There is no medical opinion to the contrary.

The Board acknowledges the Veteran's sincerely held belief that his hemorrhoids are related to his military service.  While the Veteran, as a lay person, may report on his observable symptoms, an assessment of the etiology of his hemorrhoids is a complex medical matter requiring training and clinical experience that the Veteran does not possess.  Additionally, whether the symptoms the Veteran experienced in service or following service are in any way related to his hemorrhoids is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("[a]lthough the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with"); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Veteran's own assessment as to the cause of his hemorrhoids is not competent as such is a complex medical question and his statements in this regard are afforded no probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Therefore, the Board finds that the October 2012 VA examiner's opinion outweighs the Veteran's lay statements.  In reaching such conclusion, the Board notes that the Veteran reported during the June 2017 hearing that he had submitted statements from friends and family and his private clinician related to his hemorrhoids; however, this does not appear to be accurate.  Instead, the record contains numerous lay statements and physician statements regarding the Veteran's tinnitus, hearing loss, and back disability, not his hemorrhoids.  

Furthermore, as noted above, the Veteran's statements regarding the continuity of symptoms from service to the filing of his claim have been found to lack credibility.  Moreover, despite being advised at the June 2017 hearing what evidence was needed to support his claim and being afforded additional time to submit records that would do so, the Veteran did not submit supporting records.  See Woods, supra.  Thus, the Board finds it is unlikely any outstanding records exist that would support his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).   

Therefore, based on the foregoing, the Board finds that the Veteran's hemorrhoids were not incurred in service and are not otherwise causally or etiologically related to any disease, injury, or incident in service.  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.

ORDER

Service connection for hemorrhoids is denied.


REMAND

The Board finds that the Veteran's claim for an increased rating for his back disability must be remanded in order to afford him a VA examination.  In this regard, the November 2006, April 2007, March 2011, April 2013, and December 2015 examination reports do not contain all of the findings as required by the United States Court of Appeals for Veterans Claims (Court).  Specifically, in Correia v. McDonald, 28 Vet. App. 158, 170 (2016), the Court found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.  In this case, the examinations of record do not include range of motion (ROM) testing on active and passive motion and in weight-bearing and nonweight-bearing (although pain on weightbearing was noted in the 2015 report).  Therefore, such testing should be accomplished in connection with the examination conducted on remand.  Additionally, the examiner will be requested to offer a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period. 

Further, the Court recently addressed 38 C.F.R. § 4.40, which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  

In this case, the Veteran endorsed flare-ups during the March 2011 and December 2015 examinations, but the 2011 and 2015 examiners did not provide an opinion as to the additional loss of range of motion during a flare and the 2015 examiner did not obtain all procurable data prior to finding the limitations of function during a flare could not be expressed without resorting to mere speculation. 

Remand is also required for clarification of a December 2011 letter from the Veteran's private treatment provider, Dr. W.F.  In the letter, Dr. W.F. stated the Veteran's back "spine flexor 10-15%[,] lateral flexor 10-15 sideways rotation."  It is unclear whether this finding is meant to indicate the Veteran only had forward flexion to 10-15 degrees, whether he had lost 10 to 15 percent of his forward flexion, or whether he only had 10-15 percent of his forward flexion.  Similarly, it is unclear what degrees of ROM would be present in relation to the Veteran's lateral flexion and sideways rotation.  Thus, the AOJ should obtain clarification from Dr. W.F. as to the actual degrees of range of motion of the Veteran's spine in relation to the December 2011 letter.  Savage v. Shinseki, 24 Vet. App. 259 (2011) (when a private examination report is "unclear" or "not suitable for rating purposes," VA has a duty to seek clarification or explain why additional development of clarification is not needed).  Otherwise, an addendum opinion is needed to address the findings in the December 2011 letter.

The Board finds that the issues of the propriety of the separate 10 percent ratings for right and left lower extremity radiculopathy are inextricably intertwined with the claim remanded herein as the ordered development will likely provide evidence as to the current severity of the Veteran's radiculopathy.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain clarification from Dr. W.F. who provided the December 2011 letter regarding the Veteran's back range of motion.  Specifically, the physician should provide a written explanation of what "spine flexor 10-15%[,] lateral flexor 10-15 sideways rotation..." actually means in relation to the Veteran's lumbar range of motion.  For instance, does this mean the Veteran only had forward flexion to 10-15 degrees, he had lost 10 to 15 percent of his forward flexion, or that he only had 10-15 percent of his forward flexion?  It is preferable that the physician express the actual range of motion that would have been present at this time in terms of degrees (i.e. 50 degrees forward flexion, etc.).  

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his back disability and bilateral lower extremity radiculopathy.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

The examiner should identify the current nature and severity of all manifestations of the Veteran's back disability.  The examiner should record the range of motion of the back observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's back disability conducted in November 2006, April 2007, March 2011, April 2013, and December 2015.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

With specific regard to flare-ups, if Veteran endorses experiencing them, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

The examiner should clearly determine the severity of the Veteran's bilateral lower extremity radiculopathy and report whether he has any other associated neurological impairment, to specifically include bladder incontinence, bowel incontinence, and/or erectile dysfunction, and comment on the severity of any such disorders, if any.  

The examiner should also state whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months. The examiner is advised that an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner also should comment upon the functional impairment resulting from the Veteran's back disability.  

If, and only if, clarification of the December 2011 letter from Dr. W.F. was not obtained, provide the December 2011 letter to the examiner and request that he or she provide a written explanation of the information in the report, to the extent he or she is able. 

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


